 BAND-AGE, INC.449Band-Age,. Inc.andTextileWorkersUnion ofAmerica, AFL-CIO. Case 1-CA-9767April 21, 1975"DECISION AND ORDERBy MEMBERS JENKINS, KENNEDY, AND PENELLOOn September 30, 1974, Administrative Law JudgeMelvin J. Welles issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the General Counselfiled a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.Our dissenting colleague has catalogued certain factsand inferences which, standing alone, depict little or nocontinuity between Paulis Silk Company and Respond-ent. The Administrative Law Judge has presented, inhis factual findings, a more complete description of the.relationship between the two which adequately sup-ports his and our conclusion that Respondent is thesuccessor of Paulis Silk for the purpose of establishing.itsobligation to bargain with the Union when amajority of its employees consisted of former PaulisSilk employees.`We limit our discussion of the facts to points raisedby the dissenting opinion. The point is made that Re-spondent did not purchase fixed assets, machinery, fix-tures, or furniture from Paulis Silk. As the dissent ac-knowledges, Respondentleasedsuch items from PaulisSilk.We do not think the form of the business transac-tion under which the parties agreed to have Respond-ent take this equipment over is of great significance forpurposes of determining the rights and obligations un-der the Act.Although there was testimony that the narrow elas-ticbandage made by Respondent is not the same"type" that was produced by Paulis Silk, it is clear thatitwas similar enough so that it was made with the samemachinery as a narrow elastic bandage Paulis Silk pro-duced.Moreover, the operations are so similar thatmost of Respondent's employees are doing the samejobs they did at Paulis Silk. We think, finally, that ourSeeUnitedMaintenance& Manufacturing Co.,Inc., 214 NLRB No. 31(1974).dissenting colleague's statement, that the Paulis Silkworkers had been terminated for approximately amonth with little or no expectation of reemployment atthe plant, ignores the Administrative Law Judge's find-ings that before Paulis Silk closed an employee who wasthe president of the Union was told that the operationswould be continued, another employee was told Re-spondent would reopen the plant, and Paulis Silk em-ployees were told on their last day that Respondentwould be taking applications from "anyone that wasinterested in coming back to work there."ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatRespondent, Band-Age, Inc., Central Falls, Rhode Is-land, its officers, agents, successors, and assigns, shalltake the action set forth in said recommended. Order.MEMBER KENNEDY, dissenting:Contrary to my colleagues, I do not agree with theAdministrative Law Judge's finding that RespondentBand-Age, Inc., is a successor to Paulis Silk within themeaning of the Act and thus obligated to bargain withthe Union which had previously represented the em-ployees of Paulis Silk. The evidence clearly shows thatno substantial continuity in the work force exists, andthat Band-Age's operation resembles that of Paulis Silkonly to the minor extent that it is engaged in the samegeneral industry. I would dismiss the complaint in itsentirety.Paulis Silk was engaged in manufacturing broad-loom textile materials, industrial tape, narrow elastics,ace bandages, and rubber elastic bandages at a plantlocated in Central Falls, Rhode Island. The main oper-ation was spread over four floors, including the base-ment, using about 80,000 square feet of space. PaulisSilk also used about 32,000 square feet of space inanother building. From a peak of about 250-300 em-ployees, its employee complement gradually decreasedto about 150-170 employees in 15-20 job classificationsin 1972. In early 1973 it further decreased to 80 em-ployees. At the time Paulis Silk went completely out ofbusiness on December 18, 1973, it employed only 25 to30 employees.At the height of its operation, Paulis Silk had about150 machines in 12-15 categories including narrow andbroad looms, weaving machines, warpers, quillers, andpackaging machines. Paulis Silk had four or five cus-tomers, including Surgicot, a small customer whichbought only "irregular" goods.During the year 1973 Paulis Silk completely phasedout its operations in Rhode Island and arranged to sell217 NLRB No. 71 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDand transport about half of its machinery to anotheremployer in Puerto Rico. Paulis Silk planned to scrapthe balance of its machinery.In the latter partof 1973Surgicot2 hired Peacock,who had been plant manager for Paulis Silk, andGreco, who had been controller for Paulis Silk, as plantmanager and administrative manager,respectively, forRespondent,which began its corporate existence in Oc-tober 1973.In January 1974 Respondent entered intotwo lease agreements with Paul is Silk, one to leaseabout 20,000 square feet, i.e., "all of the first floor... and a portion of the basement,"of the building usedby Paulis Silk; and the other to lease office furnitureand equipment and about 46-50 machines,includinglooms and quillers and three unspecified types for theproduction of one product,a narrow rubber elasticbandage.'Respondent purchased only remnants ofPaulis Silk's inventories and supplies,finished rubberelastic bandages,work in process,and raw materialsrelated thereto. It did not purchase good will,customeraccounts,fixed assets,machinery,fixtures,or furniture.Respondent Band-Age began production on or aboutJanuary 14, 1974, about 4 weeks afterPaulisSilk hadceased production.On January 2,3, and 4, 1974, Re-spondent advertised for workers in the PawtucketTimes newspaper and it received about 300 applicants.The record does not show the number of employees onits payroll at the start of operations,but at pertinenttimes Respondent had a complementof about 37-40employees in 7-8 job classifications.Thirty-five wereformer Paulis Silk employees who at some time in thepast had been members of the Union.There was aunion-security clause in the contract between theUnion and Paulis Silk which expired on December 31,1973. Respondent also hired three former Paulis Silksupervisors,and as noted,supra,the former plantmanager and controller.Thereisno evidence as towhether the 35 former employees of Paulis Silk con-tinued their union membership beyond the expirationof Paulis Silk's union-securityand dues-checkoffclauses.Respondent makes only a narrow rubber elasticbandage for its major customers,Surgicot,EasternScientific,and American Hospital,and "drop ships" itsproduct to others unidentified on the record.It is well settled that a change in ownership of abusiness enterprise does not, of itself,relieve the newowner from an obligation to recognize and bargain withthe union that represented the predecessor's employees.2The record does not clarifythe relationship between Surgicot and Re-spondent.3The narrowrubber elastic bandage produced by Respondent is not thesame typeof bandagewhich was produced by Paulis Silk. The latter madeindustrial tapes,a fabric forairplane wings,adhesive bandages,cohesivebandages,and fabric webbing forundergarments.Respondent does notmake any of the latter products.N. L. R. B.v.Burns InternationalSecurity Services, Inc.,406 U.S. 272 (1972);John Wiley & Sons, Inc. v. Living-ston,376 U.S. 543 (1964). Asthe SupremeCourt statedinWiley,"[t]he objectof nationallabor policy,reflectedin established principlesof federallaw, requirethat therightful prerogatives of ownersindependently to ar-range their business and even eliminate themselves asemployersbe balancedby someprotection to the em-ployeesfroma sudden change in the employment rela-tionship. . . .s4 Thecrucial testdeveloped by theBoard-and sanctionedby the courtsin determiningwhethera successor-employer inherits the labor obliga-tions of thepredecessor is whether the employing in-dustryremained the sameafter thetransfer.Conse-quently,the Board doesnot findsuccessorship whereall the circumstances demonstratethat therehas beena substantial and material alteration in the employingenterprise.Lincoln Private Police, Inc.,189 NLRB 717(1971).It ismy view thatthe circumstances present in thiscase cannotsufficeunder the legal tests set forth in theprecedents,includingJ-P Mfg., Inc.,194 NLRB 965(1972), on which the AdministrativeLaw Judge relied,to establish successorship here. Respondent is not asuccessor because there is no substantial continuity ofthe same business operation.There isno dispute thatRespondent uses less than one-fourthof the floor space,about one-third the number of machines,and aboutone-tenth the number of employeesthat thepredeces-sor used at the peak of its operation.Furthermore Pau-lis Silk had completely ceased production and laid offits entire productionwork forcealmost 4 weeks beforethe Respondent began production on January14, 1974.Since the Respondentdid notstart to hire employeesuntil January1974 thismeant that the workers hadbeen terminated for approximately 1 month with littleor no expectation of reemployment at the Paulis Silkplant.While a majorityof the employees subsequentlyhired by theRespondent were former Paulis Silk em-ployees,itcannot be said in these circumstances thattherewas a sudden change in their employment rela-tionship broughtabout bythe sale of the business to theRespondent.Thishiatus in their employment is a sig-nificant,although not controlling,factor in determin-ing whether there was continuity in the employing in-dustry.Also tobe considered is whether the changes in themethods ofthe type of marketsupplied and the kind ofproductsproducedsubstantially altered the nature andcharacter of the employing industry.Thesefactorsshowchanges in thetype of productmade,a changefrom supplying several products to supplying a singleproduct toa different marketexcept forone customer.Furthermore, thereis not to be ignored the hiatus be-John Wiley & Sons,Inc. v.Livingston,supra,549. BAND-AGE, INC.tween the discontinuance of production by Paulis Silkand the commencement of production by the Respond-ent. Accordingly, I find that there was no continuity ofthe employing enterprise. I further find that the natureand character of the employing industry at Respondentwas sufficiently altered so that the Respondent couldnot be considered a successor-employer to Paulis.Gladding Corporation; Gladding-Paris Corporation,192NLRB 200 (1971). Cf.Galis Equipment Company, Inc.,194 NLRB 799 (1972).In my view, Respondent was not obligated to bargainwith the Union for the additional reason that there isno proof in this record that the employees hired byRespondent were union members at the time that Re-spondent hired them. Thus, although they had beenmembers of the Union while employed some time byPaulis Silk, the record does not contain any evidence asto any employees' work history, e.g., when they werehired or laid off by Paulis Silk, or whether they werelaid off sometime prior to the time that Paulis Silkclosed its operation in late 1973. There is no proof thatthe 35 employees who were hired by Respondent afteritbegan operations in 1974 were employees on thePaulis Silk payroll and on dues checkoff in late 1973when the latter ceased operations. They may have beenemployees who were laid off by Paulis Silk in 1972 orearly in 1973 when it began to cut back on its opera-tions and significantly reduce its employee comple-ment.Apart from the fact that Respondent's operations area mere microcosm of those of Paulis Silk, Respondentemploys only a small number of the number of em-ployeesPaulisSilk had in 1972 and 1973 before its finaldrastic cutback and phaseout of operations in Decem-ber 1973. Plainly, there is no substantial continuity ofidentity in the work force when Respondent hires asmall minority of the predecessor's employees. InHow-ard Johnson Co., Inc. v. Detroit Local Joint ExecutiveBoard,Hotel & Restaurant Employees & Bartenders,International Union, AFL-CIO, 417 U.S.249 (1974),the Supreme Court held that there was a successorobligation inJohnWiley & Sons, Inc. v. Livingston,supra,because of "the wholesale transfer of . . . em-ployees" to Wiley.' It is clear in this case that Re-spondent does not have "the same or substantially thesame work force.s6There is no evidence in this record to support afinding that the Union has been selected by a majorityof Respondent's employees to represent them in bar-gaining.We do not know how many of them wouldwant to have this Union represent them, nor do we5 See my dissenting opinion inUnited Maintenance& Manufacturing Co.,Inc, 214 NLRB No. 31 (1974).6Georgetown StainlessMfg. Corp.,198 NLRB 234 (1972).451know whether or not they have continued to be unionmembers..%In my opinion,no statutory policy is served by abargaining order in this case since there is no basis forfinding that the Union represented a majority of theemployees after the change in ownership.My col-leagues ignore the statutory policy banning recognitionof a minority union.International Ladies' GarmentWorkers'Union,AFL-CIO v. N.L.R.B.,366 U.S. 731(1961). It is not the prerogative of this Board to choosea union as bargaining representative for employees.The statute guarantees to employees the right to makethe choice and it does not empower this Board to makethe choice for them.Based on the evidence in this case, I would find thatthere was not a substantial continuity of identity in thework force,nor in the business operations.Therefore,the complaint should be dismissed.DECISIONSTATEMENT OF THE CASEMELVIN J. WELLES, Administrative Law Judge: This washeard at Providence, RhodeIsland,on August 14, 1974,based on charges filed April 16, 1974,and acomplaint issuedJune 5, 1974,allegingthatRespondent violated Section8(a)(1) and(5) of the Act.Upon the entire record in the case, including my observa-tion of the witnesses, and upon consideration of briefs, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER AND THE LABOR ORGANIZATIONINVOLVEDRespondent is, as it admits, a Rhode Island corporation,and an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act at its plant at 131 ClayStreet, Central Falls, Rhode Island. At this plant, Respond-ent manufactures narrow elastic bandages. The Union is alabor organization within the meaning of Section 2(5) of theAct.11.THE UNFAIR LABOR PRACTICESA. The IssueThe sole issue in this case is whether Respondent, Band-Age, Inc.,was a "successor" to Paulis Silk Company. If itwas, then it was obligated to bargain with the Union, whichhad represented the employees of Paulis Silk, and it violatesSection 8(a)(5) and(1) of the Act byrefusingto do so.B.The FactsThe operative facts are virtually undisputed, althoughsome of the relationships between and among various compa-nies involved in different transactions do not emerge too 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDclearly from the evidence.Essentially,Paulis Silk was en-gaged,until December,1973, in manufacturing plastic band-ages of various sorts,'at its plant locatedat 131 ClayStreet,Central Falls,Rhode Island.At one time, Paulis Silk alsoutilized some other space in unspecified other buildings; therecord does not show when.Paulis Silk's principal customerswere Becton-Dickinson and the United States Government.It also sold products to Surgicot,but only "seconds,"and totwo smaller customers.At its 131 ClayStreet plant,PaulisSilk utilized about 80,000 square feet of floor space on all fourfloors.Some other companies,Harcourt and York Finishing,also occupied space in that plant,and were apparently relatedto Paulis Silk, but,as noted above, the relationships do notclearly appear from the testimony.At itspeak,some 8 to 10years ago,Paulis Silk employed about 250 to 300 employees.By 1972, its employee complement was down to about 150 to170 employees,in some 15 to 20 classifications.In 1973, itwas down to approximately 80 employees,and, at the end of1973, about 25 to 30employees remained.'TheUnion,TextileWorkersUnion of America,AFL-CIO,which has represented employees of Paulis Silkfor many years,inApril 1973 executed a new contract withthe Company,with an expiration date of December 31, 1973.The reason for the short time of,and the increased severancepay provided in, the new contract was Paulis Silk's represen-tation to the Union it would be out of business by the end ofthe year.Paulis Silk ceased doing business as such on Decem-ber 18, 1973. Prior thereto,Becton-Dickinson had purchasedclose to 50 of Paulis Silk's broadloom machines and takenthem to Puerto Rico.In addition, a number of Paulis Silk'ssupervisors,officepersonnel, and employees had gone toPuerto Rico to help Becton-Dickinson establish a factorythere.'Band-Age, Inc., began operationsat 131 ClayStreet onJanuary14, 1974.Prior thereto, Band-Age had arranged tolease the factory at that location,as well as about 50 ma-chines, from Paulis Silk.4On January 2,3, and 4,1974, Band-Age advertised in thePawtucket Times for employees.Out of approximately 300replies to the ads,Band-Age hired about 35 employees, and,by the middle of April 1974, it had approximately 37 em-ployees, of whom all but two had been Paulis Silk employeesand were members of the Union.Some time early in October,Paulis Silk foreman Roland LaForge had told employee andPresidentof theUnion RitaMcCabethat the operationswould be continued.Latein November,Peacock was advisedthat he would remain with the new company' as plantIConsisting of broadloom textile materials,industrial tapes, narrow elas-tics, ace bandages,and rubber elastic bandages.2Again,the testimony is somewhat confusing.Plant Manager John Pea-cock testified that there were about 25 to 30 employees remaining at the endof the year,but Controller Robert Greco testified that there "were 98 unionemployees"on Paulis Silk's final day of operations.Ithink Greco wasconfused,and find in accordance with Peacock's testimony,which comportswith the other factors,such as the decline in the number of machines by thattime because of the sale of many to Becton-Dickinson.3Another company,Ace Bandage, was set up for this purpose. It isapparently an alter ego for Becton-Dickinson,but again the relationshipswere not clearly established by the testimony.They are notsignificant, inany event.'The lease was actually from131 Realty Co.,apparently part of PaulisSilk, as the testimony generally was in terms of a lease between Paulis Silkand Band-Age.manager,and he supervised the moving of machinery towhere the new company wanted it.Peacock also told em-ployee Russel Levasseur that he could leave his personalbelongings in his locker to await the reopening of the plantby Band-Age. On the last day of Paulis Silk's operations,Peacock advised the remaining employees to "watch thenewspaper,and they were going to take applications for em-ployment,and that anyone that was interested in comingback to work there would come and fill out an application."As noted,John Peacock,who had been plant manager ofPaulis Silk, did become plant manager of Band-Age. PaulisSilk supervisors Ray Fournier,Roger Tondreau,and RealPare also became supervisors for Band-Age, and FrancesPodolski, who had been"floorlady" for Paulis Silk, occupiedthe same position for Band-Age. Robert Greco, who was thecontroller for Paulis Silk, and represented Surgicot in thenegotiations leading to Band-Age leasing the factory andequipment described above, became Administrative Managerof Band-Age, although he spends only about 50 percent of histime on Band-Age matters,as he also runs Harcourt.'PlantManager Peacock testified that "most of the em-ployees I hired [at Band-Age] are doing the same jobs [as atPaulis Silk]." During 1972, when Paulis Silk had between 150and 170 employees,there was about 15 to 20 categories ofemployees.The record does not show the number of classifi-cations extant during1973, orjust prior to the Paulis Silk'sclosing.Band-Age, at material times, had about seven oreight classifications of employees.7Paulis Silk had usedsome 150 machines,whereas Band-Age used about 46 ma-chines. The former number was obviously the figure either atPaulis Silk's peak employment,or at the latest in 1972, formany machines had long before the end of 1973 been sold toBecton-Dickinson,and others had been scrapped.On April 3, 1974,the Union requested Band-Age to recog-nize it as the exclusive bargaining representative for its em-ployees, and Band-Age declined to recognize the Union. Asindicated above, if Band-Age was a successor to Paulis Silk,Band-Age was obligated to recognize the Union.C.DiscussionThe General Counsel and Respondent are in agreement asto the principles of law applicable to this case.Each citesf-P Mfg.,Inc.,Successor to TraverseCityManufacturing,Inc.,194 NLRB 965, 968(1972), where the Board adoptedthe Administrative Law Judge's formulation of the "ques-tions asked"in determining successorship, as follows:(1)Whether there has been a substantial continuity ofthe same business operations; (2) whether the new em-ployees use the same plant; (3) whether he has the same5At this point he had dealt with officials of Surgicot,but it was clear thathis employment as plant manager would be with Band-Age.Although thereis evidently some relationship between Surgicot and Band-Age, other thanthat of the former being a customer of the latter,the testimony does notclarify this relationship.6Harcourt has four employees,and is also located at 131 Clay Street. TwoBand-Age employees sometimes do work for Harcourt.They are paid byboth companies.7The General Counsel states this figure,in his brief,at p.12.1believe heismistaken, having taken this figure from the testimony of Peacock concern-ing the varieties ofmachinesused by Band-Age. BAND-AGE, INC.453or substantially the same work force; (4) whether thesame jobs exist under the same working conditions; (5)whether he employs the same supervisors; (6) whetherhe uses the same machinery, equipment, and methods ofproduction; and (7) whether he manufactures the sameproduct or offers the same services.They part company, however, in the application of theseprinciples to the facts of this case. In essence, the GeneralCounsel-claims that each criterion for finding successorshipis satisfied by these facts, while the Respondent claims thatnone is.The arguments advanced by eachside asto several of thecriteria, "use of the same plant," and "use of the same equip-ment,"where the facts are crystal clear, point up the natureof thedisagreement as to allthe criteria. Thus, the GeneralCounsel asserts, correctly, that Band-Age used the sameplant that Paulis Silk had used. And Respondent asserts, alsocorrectly, that Paulis Silk had used 80,000 square feet on allfour floors of the plant at 131 Clay Street, while Band-Ageuses only about 25,000 square feet and on only one floor andpart of another, and that whilePaulisSilk used some 32,000additional square feet in other buildings, Band-Age does not.The General Counsel correctly asserts that all of the ma-chinery, some 46 machines, used byBand-Age were also usedby (and are leased from)PaulisSilk.Respondent asserts, alsocorrectly, that Paulis Silk had at one time over 200 machines,the majority of which were broadloom machines either soldto Becton-Dickinson or scrapped, and thatBand-Age usesonly about 50 machines that Paulis Silk had used, and all are"narrow loom" machines.In short, the differences are quantitative, rather thanqualitative, with respect to these two criteria. Band-Age doesuse the same plant, but does not use all of it, but only about35 percent of it. All of Band-Age's machinery had been usedby Paulis Silk, but Band-Age uses only about 25 percent ofthe machinery thatPaulisSilk had used. With respect to theother criteria, too, the differences between Band-Age andPaulisSilk are basically quantitative rather than qualitative.Thus, although virtually all the Band-Age employees werePaulis Silk employees, the employee complementat Band-Age, at pertinenttimes,was about 40, as against 250 to 300employees at Paulis Silk 8 or 10 years earlier, 150 to 170 in1972, and perhaps 80 to 100 at various times during 1973,with a complement of only about 25 at the end of 1973.PaulisSilkmanufactured five "different products"; Band-Agemanufactures only one. There were close to 20 classificationsof employees in 1972 at Paulis Silk; there are only 7 or 8 atBand-Age. Only Surgicot, of Band-Age's customers, was acustomer of Paulis Silk, and Surgicot bought only "seconds"from Paulis Silk and was not a major customer. Only withrespect to "supervision" are the two companies (contrary toRespondent's contention) substantially the same numerically,based on the record facts.This case turns, in short, on whether a diminutionin size,in virtually all respects of the alleged successor from that ofthe predecessor, precludes a finding that the former is legallysuccessor to the latter. Although thereis languagein Boarddecisions thatseemsto support such a conclusion,' otherBoard decisions specifically hold to the contrary.'Indeed,inTheWestgate Corporation,196 NLRB 306 (1972), theBoard found successorship even though the "successor" tookover only one of two contracts formerly held by the predeces-sor. See alsoPolytech,Incorporated,and Terrence McGowand/b/a Polytech,Incorporated,186 NLRB 984 (1970).In the instant case, any fair comparison between Band-Ageand Paulis Silk must be with Paulis Silk at least during itsfinal year in business,and certainly not with Paulis Silk at itsemployment peak 8 to 10 years earlier.Manifestly,Paulis Silkwas not,in 1973, with perhaps a complement of about 80employees,and much less at the end of that year,utilizing allthe space and all the machinery that it had used earlier.Becton-Dickinson,before the endof 1973,had purchasedmuch of the broadloom machinery.So the comparison isbetween 70 to 100 machines at Paulis Silk, and 50 at Band-Age, and between the prorated use of space at Paulis Silk, ashad to be the fact in 1973, as against the lesser amount ofspace used by Band-Age. The same considerations show thatthe number of classifications to be compared could not be 20for Paulis Silk as against 7 or 8 for Band-Age, but the formerfigure had to be considerably less toward the endof 1973.Thus, even the quantitative differences are not so great asmight at first blush appear.The hiatus of about 3 or 4 weeksbetween the closing of Paulis Silk and the opening of Band-Age is of little consequence.Cf.N.L.R.B. v. Foodway of ElPaso,496 F.2d 117 (C.A. 5, 1974),where a closing of 3 weeksdid not preclude a finding of successorship.TheFood way caseisalso instructive in that the court rejected the company'sargument that 24 enumerated differences between it and itspredecessor demonstrated that it was not a "successor," asmany.of the factors enumerated are of the same type as thedifferences between Paulis Silk and Band-Age relied upon byRespondent here.For all these reasons, I am convinced that the GeneralCounsel has established by a preponderance of the evidencethat Band-Age is a successor to PaulisSilk.AsBand-Ageadmittedly did not recognize the Union,the finding of succes-sorship requires a finding that Band-Age refused, in violationof Section 8(a)(5) and(1), to bargain with the Union, as wellas the issuance of a bargaining order herein.CONCLUSIONS OF LAW1.All production and maintenance employees, excludingoffice clerical, laundry department employees, professionalemployees, guards, watchmen, and supervisors as defined inthe Act, constitute a unit appropriate for the purposes ofcollective bargaining with the meaning of Section 9(b) of theAct.8E.g., the language in.1--PMfg., Inc., supra,cited by Respondent, that"On principle it would seem that Respondent is not using the 'same' machin-ery and equipment when, as here, it uses only a small portion thereof."9E.g.,Lloyd A. Fry Roofing Co., Inc.,176 NLRB 1025, fn. 6 (1969),where the Board said "where as here nearly all, if not all, the employees inthe continuing operation were former National employees on the date of thedemand, we find irrelevant the Respondent's objection that they neverthe-less constituted only a small percentage of the number of employees for-merly employed by National to do unit work." Subsequent court and Boarddecisions involving this same case did not alter either the result or thislanguage. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.-By refusingto recognizeTextileWorkers Union ofAmerica, AFL-CIO,as the collective-bargaining representa-tive of theemployeesin theforegoing unit, Respondent hasengaged inunfair laborpractices affecting commerce withinthe meaning of Section 8(a)(1) and(5)and Section2(6) and(7) of the Act.THE REMEDYHavingfoundthat Respondent has engaged in unfair laborpractices,I shall recommendthat theycease anddesist there-from and take certain affirmative action designedto effectu-ate thepoliciesof the Act.Upon theforegoing findingsof fact,conclusions of law,and the entirerecord,and pursuant to Section10(c) of theAct, I herebyissue the following recommended:ORDER'oRespondent,Band-Age, Inc., Central Falls, Rhode Island,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to recognize and bargain collectively withTextileWorkers Union of America, AFL-CIO, as to wages,hours, and other terms and conditions of employment cover-ing employees in the unit found appropriate herein.(b) In any like or related manner interfering with,restrain-ing or coercing employees in the exercise of their rights guar-anteed by Section 7 of the Act.2. Take the following affirmative action necessary to effec-tuate the policies of the Act:(a)Upon request,recognize and bargain collectively withTextile Workers Union of America, AFL-CIO, as the exclu-sive bargaining representative of the employees in the unitfound appropriate herein,and if agreement is reached, em-body such agreement in a signed contract.(b) Post at its plant in Central Falls, Rhode Island,copiesof the attached notice marked"Appendix.""Copies of saidnotice, on formsprovided by theRegional Director for Re-gion 1,after being duly signed by Respondent's representa-tive, shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 days thereafter,in conspicuousplaces, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by theRespondent to ensure that said notices are not altered,defaced or covered by any other material.(c)Notify said Regional Director,in writing,within 20days from the date of this Order, what steps the Respondenthas taken to comply herewith.10 In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, the find-ings, conclusions,and recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations,be adopted by the Board andbecome its findings conclusions,and Order,and all objections thereto shallbe deemed waived for all purposes.11 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively with theUnion as the exclusive bargaining representative of ouremployees in an appropriate unit regarding wages,hours, and other terms and conditions of employment.WE WILL NOTin any like or related manner interferewith,restrain,or coerce our employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.WE WILL,upon request,bargain with the above-namedUnion,as the exclusive representative of all employeesin the appropriate unit described below, with respect torates of pay, wages,hours, and other terms and condi-tionsof employment,and, if an understanding isreached,embody such understanding in a signed agree-ment.The bargaining unit is:All productionand maintenance employees, ex-cluding office clerical, laundry department employees,professionalemployees,guards,watchmen, andsupervisors as defined in the Act.BAND-AGE, INC